DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  
Claims 1-5, 7-9, 11-12, and 14-15 are pending.  New claim 15 is drawn to the compound of claim 1. 
Claims 6, 10, and 13 have been cancelled. 
In the response filed September 7, 2021, Applicants have elected Group I, without traverse.  Claims 1-4, 7, and 15 are included in the Group I invention.  Applicants further elect the species of Example 1.  The compound of Example 1 is depicted as follows:

    PNG
    media_image1.png
    317
    535
    media_image1.png
    Greyscale
.    
Based upon the examination of the preferred species, the election of species requirement is withdrawn; however, the restriction requirement is maintained.   
Claims 5, 8-9, 11-12, and 14 are withdrawn from consideration as being drawn to non-elected subject matter.   
Based upon the response filed December 20, 2021, the rejection based upon 35 U.S.C. 103 as being obvious over Schmees et al. (WO 2017/202816) in view of Gotoh et al. (US 6,469,003) is withdrawn.
However, upon further consideration, a new ground(s) of rejection is made in view of Bayer Pharma Aktiengesellschaft [WO 2017/202816, Reference 13, cited by Applicants)].  The rejection appears below: 
The disclosure is objected to because of the following informalities: the specification appears incomplete. Compare the last page of the foreign priority document.  Appropriate correction is required.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bayer Pharma Aktiengesellschaft [WO 2017/202816, Reference 13, cited by Applicants)].   
Reference 13 teaches a class of 3-oxo-2,6-diphenyl-2,3-dihyropyridazine-4-carboxamide chemical compounds and salts thereof.   At pages 1-4, the chemical compounds are useful for the treatment or prophylaxis of diseases, especially cancer or conditions to dysregulate immune responses.  At page 285, see the chemical compound of Example 237.  For the instant compound, see the chemical compound of Example 18.  These chemical compounds are depicted below:
Example 18 (Spec.)                                                         Example 237(page 285)  
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    289
    311
    media_image2.png
    Greyscale
           versus                       
    PNG
    media_image3.png
    366
    477
    media_image3.png
    Greyscale
.
The difference between the prior art compound and the instantly claimed compound is pyridinyl versus phenyl for the ring with the variables, X, Y, and Z.  The prior art compounds are ring equivalent bioisosteres of the instant compounds.  Additionally, compare IC50 values of the examples in vitro Assay 2. 
In medicinal chemistry, bioisosteres are chemical substituents or groups with similar physical or chemical properties which produce broadly similar biological 
Patani et al (Reference U, cited by the Examiner) is a teaching reference.  Reference U teaches an outline of bioisostere replacements which is used to advance drug development. At page 3148, 1st column, first full paragraph, Reference U states the ability of a group of bioisosteres to elicit similar biological activity has been attributed to common physicochemical properties.  At page 3158, 1st column, Section E., see Ring Equivalents. Reference U teaches the equivalence of pyridine and phenyl compounds.   The use of classical bioisosteres such as pyridine and phenyl resulted in retention of biological properties for pharmacological agents. Accordingly, it would have been obvious to one of ordinary skill in the art to replace the one ring for another in view of their closely related structures and the resulting expectation of similar pharmaceutical properties.
The instant obviousness rejection is based on the close structural similarity of the instantly claimed compounds to the prior art compounds and the common utility shared among the compounds. There is an expectation among those of ordinary skill in the art that similar structural compounds will have similar properties and that modification of a known structure is mere experimentation within the means of a skilled artisan. See MPEP 2144.09(I). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZINNA NORTHINGTON- DAVIS whose telephone number is (571)272-0682.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. 
The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300 for regular communications.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                      /Zinna Northington Davis/
 
/Zinna Northington Davis/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        

Znd
03.17.2022